UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12696 Plantronics, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0207692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 345 Encinal Street Santa Cruz, California 95060 (Address of principal executive offices) (Zip Code) (831) 426-5858 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer S Accelerated filer £ Non accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S. As of October 27, 2007, 48,593,627 shares of common stock were outstanding. Plantronics, Inc. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of March 31, 2007 and September 30, 2007 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2006 and 2007 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2006 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 6. Exhibits 49 Signature 50 2 Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements. PLANTRONICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) March31, 2007 September30, 2007 ASSETS Current assets: Cash and cash equivalents $ 94,131 $ 86,379 Short-term investments 9,234 53,515 Total cash, cash equivalents, and short-term investments 103,365 139,894 Accounts receivable, net 113,758 128,705 Inventory 126,605 133,516 Deferred income taxes 12,659 12,987 Other current assets 18,474 14,025 Total current assets 374,861 429,127 Property, plant and equipment, net 97,259 99,524 Intangibles, net 100,120 95,524 Goodwill 72,825 72,825 Other assets 6,239 6,055 Total assets $ 651,304 $ 703,055 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 49,956 $ 51,471 Accrued liabilities 54,025 63,491 Income taxes payable 12,476 - Total current liabilities 116,457 114,962 Deferred tax liability 37,344 33,660 Long-term income taxes payable - 15,299 Other long-term liabilities 696 685 Total liabilities 154,497 164,606 Stockholders' equity: Common stock 666 670 Additional paid-in capital 340,661 356,005 Accumulated other comprehensive income 2,666 1,376 Retained earnings 550,165 576,834 894,158 934,885 Less:treasury stock, at cost (397,351 ) (396,436 ) Total stockholders' equity 496,807 538,449 Total liabilities and stockholders' equity $ 651,304 $ 703,055 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents PLANTRONICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months Ended September 30, Six Months Ended September 30, 2006 2007 2006 2007 Net revenues $ 194,934 $ 208,224 $ 390,003 $ 414,719 Cost of revenues 118,039 123,768 237,509 246,717 Gross profit 76,895 84,456 152,494 168,002 Operating expenses: Research, development and engineering 16,938 19,208 35,597 38,696 Selling, general and administrative 43,934 45,941 88,387 92,052 Gain on sale of land - - (2,637 ) - Total operating expenses 60,872 65,149 121,347 130,748 Operating income 16,023 19,307 31,147 37,254 Interest and other income, net 267 1,793 1,252 3,127 Income before income taxes 16,290 21,100 32,399 40,381 Income tax expense 3,765 4,578 7,583 8,884 Net income $ 12,525 $ 16,522 $ 24,816 $ 31,497 Net income per share - basic $ 0.27 $ 0.34 $ 0.53 $ 0.66 Shares used in basic per share calculations 47,203 48,115 47,180 47,975 Net income per share - diluted $ 0.26 $ 0.34 $ 0.52 $ 0.64 Shares used in diluted per share calculations 47,626 49,310 47,934 48,963 Cash dividends declared per common share $ 0.05 $ 0.05 $ 0.10 $ 0.10 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents PLANTRONICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended September 30, 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 24,816 $ 31,497 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 14,423 13,974 Stock-based compensation 8,376 7,862 Provision for doubtful accounts 442 370 Provision for excess and obsolete inventories 8,080 8,404 Deferred income taxes (2,829 ) (5,769 ) Income tax benefit associated with stock option exercises 163 473 Excess tax benefit from stock-based compensation (256 ) (1,291 ) (Gain) loss on disposal of property, plant, and equipment, net (2,608 ) 7 Impairment of intangible asset - 517 Changes in assets and liabilities: Accounts receivable (1,081 ) (16,044 ) Inventory (41,490 ) (15,316 ) Other assets 1065 211 Accounts payable 1,807 1,515 Accrued liabilities 4,156 7,201 Income taxes payable 443 7,936 Cash provided by operating activities 15,507 41,547 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of short-term investments 172,784 168,415 Purchase of short-term investments (173,820 ) (212,265 ) Proceeds from the sale of land 2,667 - Restricted cash held in escrow (2,667 ) - Capital expenditures and other assets (15,679 ) (11,893 ) Cash used for investing activities (16,715 ) (55,743 ) CASH FLOWS FROM FINANCING ACTIVITIES Purchase of treasury stock (4,021 ) - Proceeds from sale of treasury stock 2,404 2,625 Proceeds from issuance of common stock 797 5,927 Repayment of line of credit (12,023 ) - Payment of cash dividends (4,751 ) (4,828 ) Excess tax benefit from stock-based compensation 256 1,291 Cash (used for) provided by financing activities (17,338 ) 5,015 Effect of exchange rate changes on cash and cash equivalents 856 1,429 Net decrease in cash and cash equivalents (17,690 ) (7,752 ) Cash and cash equivalents at beginning of period 68,703 94,131 Cash and cash equivalents at end of period $ 51,013 $ 86,379 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents PLANTRONICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited condensed consolidated financial statements (“financial statements”) of Plantronics, Inc. (“Plantronics” or the “Company”) and its wholly owned subsidiaries, have been prepared on a consistent basis with the March 31, 2007 audited consolidated financial statements and include all adjustments, consisting of normal recurring adjustments, necessary to fairly state the information set forth herein.The financial statements have been prepared in accordance with the regulations of the Securities and Exchange Commission (“SEC”); and, therefore, omit certain information and footnote disclosures necessary to present the statements in accordance with accounting principles generally accepted in the United States of America.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007, which was filed with the SEC on May 29, 2007.The results of operations for the interim period ended September 30, 2007 are not indicative of the results to be expected for the entire fiscal year or any future period. The Company has two reportable segments, Audio Communications Group (“ACG”) and Audio Entertainment Group (“AEG”).All intercompany balances and transactions have been eliminated.Management allocates resources to and assesses the performance of each operating segment using several metrics including information about segment revenues, gross profit, operating income (loss) before interest and other income, net and income tax expense, and certain product line information. The Company’s fiscal year ends on the Saturday closest to the last day of March.The Company’s current and prior fiscal years consist of 52 weeks and each fiscal quarter consists of 13 weeks.The current fiscal year ends on March 29, 2008 and the prior fiscal year ended on March 31, 2007.The Company’s interim periods for the second quarters of fiscal 2007 and 2008 ended on September 30, 2006 and September 29 2007, respectively.For purposes of presentation, the Company has indicated its accounting year as ending on March 31 and its interim quarterly periods as ending on the applicable month end. Certain financial statement reclassifications have been made to the prior period amounts to conform to the current year presentation. The Company reclassified certain expenses in the AEG segment within cost of revenues which had previously been classified as selling, general and administrative expenses, to conform to the ACG presentation.As a result of this change, the Company’s previously reported amount for gross profit for the three and six months ended September 30, 2006 was reduced by $491,000 and $867,000, respectively. 2. RECENT ACCOUNTING PRONOUNCEMENTS In September2006, the Financial Accounting Standards Board (“FASB”)issued Statement of Financial Accounting Standards No.157, “Fair Value Measurements” (“SFAS No. 157”), which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. SFAS No. 157 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS No. 157 is effective for the Company beginning on April 1, 2008. The Company is currently evaluating the impact of adopting the provisions of SFAS No. 157 on its consolidated financial statements. In February2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFAS No. 159 permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 also amends certain provisions of SFAS No.115, “Accounting for Certain Investments in Debt and Equity Securities” (“SFAS No. 115”). SFAS No. 159 is effective for the Company beginning on April 1, 2008. The Company is currently evaluating the impact of adopting SFAS No. 159 on its consolidated financial statements. 6 Table of Contents In June2007, the FASB ratified the Emerging Issues Task Force (“EITF”)Issue No.07-3, “Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities”. EITF Issue No. 07-3 requires non-refundable advance payments for goods and services to be used in future research and development activities to be recorded as an asset and expensing the payments when the research and development activities are performed. EITF Issue No. 07-3 applies prospectively for new contractual arrangements entered into in fiscal years beginning after December15, 2007. The adoption of EITF Issue No. 07-3 is not expected to have a significant impact on the Company's consolidated financial statements or financial position. 3. DETAILS OF CERTAIN BALANCE SHEET COMPONENTS (in thousands) March31, 2007 September30, 2007 Inventory, net: Raw materials $ 57,406 $ 42,635 Work in process 6,268 3,874 Finished goods 62,931 87,007 $ 126,605 $ 133,516 Accrued liabilities: Employee compensation and benefits $ 20,574 $ 22,499 Warranty accrual 7,240 9,881 Accrued advertising and sales and marketing 5,104 6,544 Accrued other 21,107 24,567 $ 54,025 $ 63,491 Changes in the warranty obligation, which are included as a component of accrued liabilities on the condensed consolidated balance sheets, are as follows (in thousands): Warranty obligation at March 31, 2007 $ 7,240 Warranty provision relating to products shipped during the year 12,272 Deductions for warranty claims processed (9,631 ) Warranty obligation at September 30, 2007 $ 9,881 7 Table of Contents 4. GOODWILL AND PURCHASED INTANGIBLE ASSETS The following table presents changes in the carrying value of acquired intangible assets (in thousands): March31,2007 September30,2007 Gross Amount Accumulated Amortization Net Amount Gross Amount Accumulated Amortization Net Amount Useful Life Technology $ 30,960 $ (9,431 ) $ 21,529 $ 30,160 $ (11,549 ) $ 18,611 6-10 years In-process technology 996 (996 ) - 996 (996 ) - Immediate State contracts 1,300 (975 ) 325 1,300 (1,068 ) 232 7 years Patents 1,420 (876 ) 544 1,420 (978 ) 442 7 years Customer relationships 18,133 (4,108 ) 14,025 18,133 (5,208 ) 12,925 3-8 years Trademarks 300 (225 ) 75 300 (246 ) 54 7 years Trade name - inMotion 5,000 (1,016 ) 3,984 5,000 (1,328 ) 3,672 8 years Trade name - Altec Lansing 59,100 - 59,100 59,100 - 59,100 Indefinite OEM relationships 700 (162 ) 538 700 (212 ) 488 7 years Non-compete agreements 200 (200 ) - 200 (200 ) - 5 years Total $ 118,109 $ (17,989 ) $ 100,120 $ 117,309 $ (21,785 ) $ 95,524 The aggregate amortization expense relating to purchased intangible assets for the three and six months ended September 30, 2006 was $2.1 million and $4.1 million, respectively and $2.0 million and $4.1 million for the three and six months ended September 30, 2007, respectively.The estimated future amortization expense of purchased intangible assets as ofSeptember 30, 2007 is as follows (in thousands): Fiscal Year Ending March 31, Remainder of 2008 $ 4,014 2009 7,872 2010 7,411 2011 7,368 2012 4,787 Thereafter 4,972 Total estimated amortization expense $ 36,424 Goodwill as of March 31, 2007 and September 30, 2007 was $72.8 million. During the three months ended September 30, 2007, the Company made a decisiontoterminate theProfessional Audio product line in order to focus on its core product categories. As a result of this triggering event, the Company reviewed the recoverability of the Professional Audio asset grouping including the related technology intangible asset.
